 

LOGO [g297275g81n53.jpg]

EXHIBIT 10.27

January 18, 2012

Carol Gamble

c/o Jazz Pharmaceuticals, Inc.

3180 Porter Drive

Palo Alto, CA 94304

 

Re:

Separation Agreement

Dear Carol:

This letter sets forth the substance of the separation agreement (the
“Agreement”) that Jazz Pharmaceuticals, Inc. and Jazz Pharmaceuticals plc
(collectively referred to herein as the “Company”) are offering to you.

1.         Separation and Resignation. You hereby resign from your position as
Senior Vice President, General Counsel and Corporate Secretary of the Company
effective as of March 12, 2012 (the “Retirement Date”). Between the Effective
Date of this Agreement (as defined herein) and the Retirement Date, you will
continue to use your diligent efforts to perform and transition your assigned
duties and responsibilities, to abide by all of your contractual and legal
obligations to the Company, and to comply with the Company’s policies and
procedures.

2.         Accrued Salary and Vacation; 2011 Bonus. On the Retirement Date, the
Company will pay you all accrued salary, and all accrued and unused vacation
earned through the Retirement Date, subject to standard payroll deductions and
withholdings. You are entitled to these payments regardless of whether or not
you sign this Agreement. In addition, you will be eligible to receive your full
annual Bonus for 2011 pursuant to the terms of the 2011 Bonus Plan. If awarded,
any such bonus will be subject to applicable withholdings and shall be paid to
you at the same time bonuses are paid to other Bonus Plan participants.

3.         Consulting Agreement. In exchange for you entering into and complying
with this Agreement, the Company agrees to retain you as a consultant under the
terms specified below.

    a.         Consulting Period. The consulting relationship commences on the
Retirement Date and continues until July 12, 2012, unless terminated earlier
pursuant to Paragraph 3(h) below or extended by agreement of you and the Company
(the “Consulting Period”). Any agreement to extend the Consulting Period after
this period must be set forth in a written agreement signed by you and the CEO
of the Company and can extend the Consulting Period for only one additional
month at a time.

    b.         Consulting Services. You agree to provide consulting services to
the Company in any area of your expertise, including but not limited to
assistance with the transition of your prior responsibilities to other Company
employees (the “Consulting Services”). During the Consulting Period, you will
report directly to the CEO or as otherwise specified by the CEO. You agree to
exercise the highest degree of professionalism and utilize your expertise and
creative

 

LOGO [g297275g75h68.jpg]



--------------------------------------------------------------------------------

LOGO [g297275g98f57.jpg]   Page 2   January 18, 2012

 

talents in performing these services. You agree to make yourself available to
perform such consulting services throughout the Consulting Period, up to a
maximum of twenty-five (25) hours per month. You will not be required to report
to the Company’s offices during the Consulting Period, except as specifically
requested by the Company. When providing such services, you shall abide by the
Company’s policies and procedures.

    c.         Independent Contractor Relationship. Your relationship with the
Company during the Consulting Period will be that of an independent contractor,
and nothing in this Agreement is intended to, or should be construed to, create
a partnership, agency, joint venture or employment relationship after the
Retirement Date. You will not be entitled to any of the benefits which the
Company may make available to its employees, including but not limited to group
health or life insurance, profit-sharing or retirement benefits, except as
provided in this Agreement.

    d.         Consulting Fees. During the Consulting Period, and provided that
you remain in compliance with this Agreement, you will receive as consulting
fees $200.00 per hour for each hour or portion thereof that you provide services
(“Consulting Fees”). You will provide an invoice to the Company at the end of
each month for all services rendered during that month and the Company will pay
you for such services within ten (10) days of receipt of the invoice. Because
you will be providing the Consulting Services as an independent contractor, the
Company will not withhold any amount for taxes, social security or other payroll
deductions from the Consulting Fees. The Company will report the Consulting Fees
on an IRS Form 1099. You acknowledge that you will be entirely responsible for
payment of any taxes that may be due on the Consulting Fees, and you hereby
indemnify, defend and save harmless the Company, and its officers and directors
in their individual capacities, from any liability for any taxes, penalties or
interest that may be assessed by any taxing authority with respect to the
Consulting Fees, with the exception of the employer’s share of social security,
if any.

    e.         Limitations on Authority/Indemnification. You will have no
responsibilities or authority as a consultant to the Company other than as
provided above. You will have no authority to bind the Company to any
contractual obligations, whether written, oral or implied, except with the
written authorization of the CEO. You agree not to represent or purport to
represent the Company in any manner whatsoever to any third party unless
authorized by the Company, in writing, to do so. The Company will indemnify and
hold you harmless from and against any and all liabilities, costs and expenses
incurred as a result of any claim by any third party which arises from your
performance of your duties under this Agreement, so long as you perform your
obligations under this Agreement with due care and in good faith. You will
promptly notify the Company in writing of any third party claim that may be
covered by the indemnification obligations hereunder, and you will cooperate
with the Company in connection with the defense of such claim, and the Company
will pay or reimburse your reasonable documented out-of-pocket costs in
connection therewith.

    f.         Proprietary Information and Inventions. You agree that, during
the Consulting Period and thereafter, you will not use or disclose any
confidential or proprietary information or materials of the Company, including
any confidential or proprietary information that you obtain or develop in the
course of performing the Consulting Services, except in connection with
performing the Consulting Services. Any and all work product you create in the
course of performing the Consulting Services will be the sole and exclusive
property of the Company. You hereby assign to the Company all right, title, and
interest in all inventions, techniques, processes, materials, and other
intellectual property developed in the course of performing the Consulting
Services. You further acknowledge and reaffirm your continuing obligations under
the Employee



--------------------------------------------------------------------------------

LOGO [g297275g98f57.jpg]   Page 3   January 18, 2012

 

Confidential Information and Inventions Agreement entered into between you and
the Company (the “Proprietary Information Agreement,” a copy of which is
attached hereto as Exhibit A) and which is incorporated herein by reference.

    g.         Other Work Activities. Throughout the Consulting Period, you
retain the right to engage in employment, consulting, or other work
relationships in addition to your work for the Company. The Company will make
reasonable arrangements to enable you to perform your work for the Company at
such times and in such a manner so that it will not interfere with other
activities in which you may engage. In order to protect the trade secrets and
confidential and proprietary information of the Company, you agree that, during
the Consulting Period, you will notify the Company, in writing, before you
perform Competitive Work (as defined herein) for any other business entity. If
you engage in such Competitive Work without the Company’s express written
consent, or otherwise materially breach this Agreement, then (in addition to any
other rights and remedies available to the Company at law, in equity or by
contract), the Company’s obligation to pay you Consulting Fees will cease
immediately. For purposes of this Agreement, “Competitive Work” means work
activity that involves in any way: (i) a product in development or
commercialized for the treatment of narcolepsy or one of its five recognized
symptoms; (ii) a product using sodium oxybate or GHB as an active ingredient; or
(iii) a generic version of any Company product.

    h.         Termination of Consulting Period. Without waiving any other
rights or remedies, the Company may terminate immediately the Consulting Period
and its corresponding obligation to pay you Consulting Fees upon your breach of
any provision of this Agreement or your Proprietary Information Agreement.
Further, you may terminate the Consulting Period at any time, for any reason,
upon written notice to the Company, which termination shall extinguish the
Company’s obligation to pay you any further Consulting Fees and the vesting of
your Options shall cease. Upon termination of the Consulting Period by either
party, the Company will pay only those Consulting Fees earned and expenses
incurred through and including the effective date of such termination.

4.         Separation Benefits. Although the Company has no general policy or
procedure for providing separation benefits, if you: (i) execute this Agreement
and allow the releases contained herein to become effective; (ii) execute the
Retirement Date Release attached as Exhibit B hereto on or within 21 days after
the Retirement Date and allow the releases contained therein to become
effective; and (iii) fully comply with the terms of this Agreement; then the
Company will provide you with the following separation benefits (the “Separation
Benefits”):

    a.         Severance Payment. The Company will pay you a single lump sum
payment equal to ten (10) months of your current base salary, less required
deductions and withholdings (the “Severance Payment”). The Severance Payment
will be made within ten (10) days after the Effective Date of the Retirement
Date Release (as defined therein).

    b.         Health Insurance. Subject to your election of continued medical
insurance coverage in accordance with the applicable provisions of state and
federal law (commonly referred to as “COBRA”), as part of this Agreement, the
Company shall pay the COBRA premiums necessary to continue your current health
insurance coverage (including dependent and other family member coverage, if
any) until the earlier to occur of the following: (i) the date on which you and
your dependents are covered by another employer’s group health plan as a result
of your employment; or (ii) December 31, 2012. In the event you become covered
under another employer’s group health plan or otherwise cease to be eligible for
COBRA during the period provided in this paragraph, you must



--------------------------------------------------------------------------------

LOGO [g297275g98f57.jpg]   Page 4   January 18, 2012

 

immediately notify the Company of such event and the Company shall cease making
COBRA payments on your behalf. Notwithstanding the foregoing, if at any time the
Company determines, in its sole discretion, that its payment of COBRA premiums
on your behalf as provided above would result in the Company’s incurring costs
or penalties under applicable law (including, without limitation, Section 2716
of the Public Health Service Act), then in lieu of paying COBRA premiums on your
behalf, the Company will pay you, on the last day of each month from March
through December 2012, a fully-taxable cash payment equal to the COBRA premium
for that month, subject to applicable tax withholding.

5.         Stock Options and Stock. You currently have options to purchase
shares of the Company’s common stock (the “Options”) pursuant to the Company’s
Equity Incentive Plans (together, the “Plan”). Under the terms of the Plan (and
your stock option grant), vesting of the Options will continue during the
Consulting Period but will cease at the end of the Consulting Period. Your
rights to exercise any vested Options will be as set forth in the Plan.

6.         Other Compensation or Benefits. You acknowledge that, except as
expressly provided in this Agreement, you will not receive any additional
compensation, severance or benefits after the Retirement Date.

7.         Expense Reimbursements. You agree that, not later than the Retirement
Date, you will submit your final documented expense reimbursement statement
reflecting all business expenses you incurred through the Retirement Date, if
any, for which you seek reimbursement. The Company will reimburse you for these
expenses pursuant to its regular business practice.

8.         Return of Company Property. No later than the Retirement Date, you
agree to return to the Company all Company documents (and all copies thereof)
and other Company property that you have had in your possession at any time,
including, but not limited to, Company files, notes, records, financial
information, computer-recorded information, tangible property, printer, handheld
devices, entry cards, identification badges and keys; and, any materials of any
kind that contain or embody any proprietary or confidential information of the
Company (and all reproductions thereof); provided, however, that during the
Consulting Period only, the Company will permit you to retain, receive, and/or
use any documents and/or information and equipment reasonably necessary to
perform the Consulting Services, all of which equipment, documents and
information you must return to the Company upon request and not later than the
last day of the Consulting Period. Notwithstanding the foregoing, after the
Consulting Period, you shall be entitled to retain as your personal property the
laptop computer, printer and blackberry that the Company issued to you in
connection with your employment, provided that you agree to provide the Company
with a computer-useable copy of any and all information on those systems and
then permanently delete and expunge any Company confidential or proprietary
information from those systems within ten (10) days after the end of the
Consulting Period; and you agree to provide the Company access to your system as
requested to verify that the necessary copying and/or deletion is done.

9.         Nondisparagement. You agree not to disparage the Company or the
Company’s officers, directors, employees, shareholders, subsidiaries,
affiliates, and agents, in any manner likely to be harmful to them or their
business, business reputation or personal reputation, and the Company agrees to
direct its directors and officers not to disparage you in any manner likely to
be harmful to your business or personal reputation; provided that all parties
may respond accurately and fully to any question, inquiry or request for
information when required by legal process.



--------------------------------------------------------------------------------

LOGO [g297275g98f57.jpg]   Page 5   January 18, 2012

 

10.         Cooperation. You agree to cooperate fully with the Company in
connection with its actual or contemplated defense, prosecution, or
investigation of any claims or demands by or against third parties, or other
matters arising from events, acts, or failures to act that occurred during the
period of your employment by or consulting relationship with the Company. Such
cooperation includes, without limitation, making yourself available to the
Company upon reasonable notice, without subpoena, to provide truthful and
accurate information in witness interviews and deposition and trial testimony.
The Company will reimburse you for reasonable out-of-pocket expenses you incur
in connection with any such cooperation (excluding forgone wages, salary, or
other compensation) and will make reasonable efforts to accommodate your
scheduling needs. In addition, you agree to execute all documents (if any)
necessary to carry out the terms of this Agreement.

11.         Release of Claims. In exchange for the Separation Benefits, the
Consulting Agreement, and other consideration provided to you by this Agreement
that you are not otherwise entitled to receive, you hereby generally and
completely release the Company and its current and former directors, officers,
employees, shareholders, partners, agents, attorneys, predecessors, successors,
and subsidiary entities, insurers, affiliates, and assigns from any and all
claims, liabilities and obligations, both known and unknown, that arise out of
or are in any way related to events, acts, conduct, or omissions occurring prior
to your signing this Agreement. This general release includes, but is not
limited to: (1) all claims arising out of or in any way related to your
employment with the Company, or the termination of that employment; (2) all
claims related to your compensation or benefits from the Company, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (5) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Age Discrimination in Employment Act of 1967 (as
amended) (the “ADEA”), the federal Americans with Disabilities Act of 1990, and
the California Fair Employment and Housing Act (as amended). You further agree
to execute the Retirement Date Release attached as Exhibit B hereto on or within
21 days after the Retirement Date.

12.         Exceptions. You are not releasing any claim that cannot be waived
under applicable state or federal law. You are not releasing any rights that you
have to be indemnified (including any right to reimbursement of expenses)
arising under applicable law, the certificate of incorporation or by-laws (or
similar constituent documents of the Company), any indemnification agreement
between you and the Company, or any directors’ and officers’ liability insurance
policy of the Company. Nothing in this Agreement shall prevent you from filing,
cooperating with, or participating in any proceeding before the Equal Employment
Opportunity Commission, the Department of Labor, the California Department of
Fair Employment and Housing, or any other government agency, except that you
acknowledge and agree that you shall not recover any monetary benefits in
connection with any such claim, charge or proceeding with regard to any claim
released herein. Nothing in this Agreement shall prevent you from challenging
the validity of the release in a legal or administrative proceeding.

13.         ADEA Waiver. You acknowledge that you are knowingly and voluntarily
waiving and releasing any rights you have under the ADEA (“ADEA Waiver”). You
also acknowledge that the consideration given for the ADEA Waiver is in addition
to anything of value to which you were already entitled. You further acknowledge
that you have been advised by this writing, as required



--------------------------------------------------------------------------------

LOGO [g297275g98f57.jpg]   Page 6   January 18, 2012

 

by the ADEA, that: (a) your ADEA Waiver does not apply to any rights or claims
that arise after the date you sign this Agreement; (b) you should consult with
an attorney prior to signing this Agreement; (c) you have twenty-one (21) days
to consider this Agreement (although you may choose voluntarily to sign it
sooner); (d) you have seven (7) days following the date you sign this Agreement
to revoke it (in a written revocation sent to me); and (e) this Agreement will
not be effective until the date upon which the revocation period has expired,
which will be the eighth day after you sign this Agreement (the “Effective
Date”).

14.         Section 1542 Waiver. YOU UNDERSTAND THAT THIS AGREEMENT INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS. In giving the release herein, which
includes claims which may be unknown to you at present, you acknowledge that you
have read and understand Section 1542 of the California Civil Code, which reads
as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

You hereby expressly waive and relinquish all rights and benefits under that
section and any law of any other jurisdiction of similar effect with respect to
your release of any unknown or unsuspected claims herein.

15.         Representations. You hereby represent that you have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which you are eligible, pursuant to the
Family and Medical Leave Act, the California Family Rights Act or otherwise, and
have not suffered any on-the-job injury for which you have not already filed a
claim.

16.         General. This Agreement, including Exhibits A and B, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to this subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations. This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns. If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified by the court so as to be rendered
enforceable to the fullest extent permitted by law, consistent with the intent
of the parties. This Agreement will be deemed to have been entered into and will
be construed and enforced in accordance with the laws of the State of California
as applied to contracts made and to be performed entirely within California.



--------------------------------------------------------------------------------

LOGO [g297275g98f57.jpg]   Page 7   January 18, 2012

 

If this Agreement is acceptable to you, please sign below and return the
original to me.

Carol, all of us at Jazz Pharmaceuticals thank you for your loyal service to the
Company, and we wish you the best of luck in your future endeavors.

 

Sincerely,

 

JAZZ PHARMACEUTICALS PLC

By:   /s/ Bruce Cozadd        Bruce Cozadd        Chairman and Chief Executive
Officer

 

AGREED: /s/ Carol Gamble Carol Gamble

1/18/2012

Date